
	

115 S3368 IS: Global Fragility and Violence Reduction Act of 2018
U.S. Senate
2018-08-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3368
		IN THE SENATE OF THE UNITED STATES
		
			August 22, 2018
			Mr. Coons (for himself, Mr. Rubio, Mr. Merkley, Mr. Young, and Mr. Graham) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To reduce global fragility and violence by improving the capacity of the United States to reduce
			 and address the causes of violence, instability, and fragility, and for
			 other purposes. 
	
	
		1.Short title
 This Act may be cited as the Global Fragility and Violence Reduction Act of 2018.
 2.FindingsCongress makes the following findings: (1)According to the United Nations, an unprecedented 68,500,000 people around the world are currently forcibly displaced from their homes. This is the highest level of global displacement ever recorded.
 (2)According to the World Bank, violence and violent conflict, rather than natural disasters, are now the leading causes of displacement worldwide, driving 80 percent of humanitarian needs. The Bank also notes that the same conflicts have accounted for the majority of forcibly displaced persons every year since 1991.
 (3)According to the World Health Organization, preventable forms of violence kill at least 1,400,000 people each year and cause debilitating physical and mental harm to many others.
 (4)According to the Global Peace Index 2018, published by the Institute for Economics and Peace, violence containment costs the global economy $14,760,000,000,000 a year, or 12.4 percent of the world’s Gross Domestic Product (GDP). The Index also states, Over the last decade, countries with the largest improvements in peace recorded seven times higher per capita GDP growth than those that deteriorated the most. 
 (5)Violence and violent conflict underpin many of the United States Government’s key national security challenges. Notably, violent conflicts allow for environments in which terrorist organizations recruit and thrive, while the combination of violence, corruption, poverty, poor governance, and underdevelopment often enable transnational gangs and criminal networks to wreak havoc and commit atrocities worldwide.
 (6)According to new research by the University of Maryland and the University of Pittsburgh, exposure to violence increases support for violence and violent extremism. Research increasingly finds exposure to violence as a predictor of future participation in violence, including violent extremism.
 (7)Since 2002, a body of research has emerged on failed or fragile states. The World Bank defines a fragile state as a low-income country characterized by weak state capacity or weak state legitimacy, leaving citizens vulnerable to a range of shocks.
 (8)United States foreign policy and assistance efforts in highly violent and fragile states remain governed by an outdated patchwork of authorities that prioritize responding to immediate needs rather than solving the underlying problems that cause them. United States ambassadors, United States Agency for International Development mission directors, and Department of Defense combatant commanders do not have the policy framework or tools they need to direct United States policy or assistance towards a long-term, overarching strategy with the end goal of reduced fragility and violence in fragile and violence-affected states.
 (9)Lessons learned over the past 20 years, documented by the 2013 Special Inspector General for Iraq Reconstruction Lessons Learned Study, the 2016 Fragility Study Group Report, and the 2018 Special Inspector General for Afghanistan Lessons Learned Study on Stabilization show that effective, sustained United States efforts to reduce violence and stabilize fragile and violence-affected states require clearly defined goals and strategies, adequate long-term funding, rigorous and iterative conflict analysis, coordination across the United States Government, including strong civil-military coordination, and integration with national and subnational partners, including local civil society organizations, local justice systems, and local governance structures.
 (10)The Stabilization Assistance Review: A Framework for Maximizing the Effectiveness of U.S. Government Efforts to Stabilize Conflict-Affected Areas states, The United States has strong national security and economic interests in reducing levels of violence and promoting stability in areas affected by armed conflict, especially to consolidate security gains against ISIS and other non-state armed groups. The Review further states, Stabilization is an inherently political endeavor that requires aligning U.S. Government efforts—diplomatic engagement, foreign assistance, and defense—toward supporting locally legitimate authorities and systems to peaceably manage conflict and prevent violence.
 (11)United States National Security Strategies over the past 15 years have regularly affirmed that the United States has a national security interest in improving its capacity to prevent, manage, and mitigate violence and violent conflicts in order to mitigate the consequences of armed conflict, including humanitarian disasters, terrorism, organized crime, increased risk of mass atrocities, and reversed development.
 (12)According to the Small Arms Survey, the extent to which the international community will be able to bring down global levels of violence will depend largely on the actions taken by states to achieve the Sustainable Development Goals, which will require more tangible commitments to improve governance, promote inclusive development, and protect human rights, among other things.
 3.Statement of policyIt shall be the policy of the United States— (1)to ensure that all relevant United States Government departments and agencies coordinate to achieve coherent, long-term goals for programs designed to reduce and address the causes of violence, instability, and fragility in fragile and violence-affected states, including when implementing the Global Fragility and Violence Reduction Initiative developed under section 4;
 (2)to improve the global, regional, and local coordination of relevant international and multilateral development and donor organizations on efforts to reduce and address the causes of violence, instability, and fragility in fragile and violence-affected states;
 (3)to increase support for foreign assistance programs and activities that reduce and address the causes of violence, instability, and fragility, including programs intended to improve the indicators described in section 4(f);
 (4)to increase United States support for the research and development of effective approaches to reduce and address the causes of violence, instability, and fragility; and
 (5)to improve the monitoring, evaluation, learning, and adaptation tools and authorities for relevant United States Government departments and agencies working to reduce and address the causes of violence, instability, and fragility.
			4.Global Initiative to Reduce Global Fragility and Violence
 (a)InitiativeNot later than 180 days after the date of the enactment of this Act, the Secretary of State and Administrator of the United States Agency for International Development, in coordination with the Secretary of Defense and the heads of other relevant Federal departments and agencies, shall develop and submit to the appropriate congressional committees a 10-year interagency initiative to be referred to as the Global Initiative to Reduce Fragility and Violence, relating to reducing and addressing the causes of violence, instability, and fragility in no less than six priority countries.
 (b)Agency and department roles and responsibilitiesWith respect to the Global Initiative to Reduce Fragility and Violence required under subsection (a)—
 (1)the Department of State shall be the overall lead for establishing United States foreign policy and advancing diplomatic and political efforts;
 (2)the United States Agency for International Development shall be the lead implementing agency for non-security programs;
 (3)the Department of Defense shall support the activities of the Department of State and the United States Agency for International Development as appropriate, including by providing requisite security and reinforcing civilian efforts with the concurrence of the Secretary of State and Administrator of the United States Agency for International Development; and
 (4)other Federal agencies and departments shall support the activities of the Department of State and United States Agency for International Development as appropriate, with the concurrence of the Secretary of State and the Administrator of the United States Agency for International Development.
 (c)Initiative elementsThe initiative required under subsection (a) shall include 10-year plans of action for United States Government activities in each of the priority countries designated pursuant to subsection (c), including development, security, and other assistance activities that are relevant to reducing and addressing the causes of violence, instability, and fragility, including the following activities:
 (1)Interagency plans for implementation that include processes for coordination among and within relevant Federal departments and agencies.
 (2)Interagency assessments of the risk factors for violence, instability, and fragility, as well as sources of resilience.
 (3)Interagency plans to ensure country ownership and the inclusion of appropriate local actors, including governance and civil society entities and organizations led by women, youth, and underrepresented communities, in developing, implementing, monitoring, evaluating, and updating relevant aspects of each priority country plan.
 (4)Clear, transparent, and measurable political, diplomatic, security, and developmental benchmarks, timetables, and performance metrics for each priority country, with a focus on outcome metrics, including metrics that capture grievances and patterns that cause violence and, where applicable, align with best practice indicators determined by Sustainable Development Goal #16 and the OECD Development Assistance Committee’s Fragility Framework.
 (5)Interagency plans for monitoring and evaluation, adaptive management, and iterative learning that provide for regular and iterative policy and program adaptations based on monitoring and evaluation findings and other evidence generated in each priority country and across priority countries.
 (6)Descriptions of the available policy tools to reduce and address the causes of violence, instability, and fragility in each priority country.
 (7)Descriptions of the resources and authorities that would be required for each relevant Federal department and agency to best implement each priority country plan, as well as evidence-based iterative updates to the plans.
 (8)Descriptions of potential areas of improved partnership between the United States Government and recipient countries, international development organizations, relevant international donors, multilateral organizations, and the private sector on efforts to reduce and address the causes of violence, instability, and fragility in each priority country.
 (9)Descriptions of potential areas of improved public and private sector research and development, including from academic, philanthropic, and civil society organizations, on more effective approaches to reducing and addressing the causes of violence, instability, and fragility in fragile and violence-affected states.
 (d)Priority country designationThe Secretary of State and the Administrator of the United States Agency for International Development, in coordination with the Secretary of Defense, shall carry out the following actions:
 (1)Develop the list of candidate countries under consideration for the initiative required under this section on the basis of specified criteria, including the following:
 (A)Current levels of violence, instability, and fragility, as determined by empirical data, such as the following, to the extent such data are available:
 (i)Total levels of deaths due to violence and violence-related deaths per 100,000 population in the candidate country under consideration.
 (ii)Total levels of violent injuries or violence exposure levels and violent injuries or violence exposure levels per 100,000 population in such country.
 (iii)Levels of persons forcibly displaced, whether internally or internationally, due to violence or violent conflict in such country.
 (iv)Total levels of gender-based violence and violence against children and youth in such country. (v)Prevalence of physical or sexual violence in the last 12 months in such country.
 (vi)Levels of mortality due to armed group violence in such country. (vii)Levels of citizen support for armed groups in such country.
 (viii)The country’s ranking on select global fragility lists and select good governance indexes. (ix)The country’s ranking on select United States Government conflict and atrocity early warning watch lists.
 (x)The country’s vulnerability to current or future transnational threats. (B)An assessment of the potential for United States Government activities to reduce and address the causes of violence, instability, and fragility in each candidate country under consideration, including the willingness and capability of relevant entities within each such country to participate in the Global Initiative to Reduce Fragility and Violence.
 (2)Organize the candidate countries under consideration into the categories of Core Country and Prevention Country, such that— (A)a candidate country shall be a Core Country for purposes of country selection where current levels of violence, instability, and fragility are highest in the world, as determined by the data specified in paragraph (1); and
 (B)a candidate country shall be a Prevention Country for purposes of country selection where current levels of violence, instability, and fragility are lower, as determined by the data specified in paragraph (1), but warning signs for future violence, instability, and fragility are significant and strategic prevention efforts are likely to make a meaningful difference in mitigating or preventing future violence, instability, and fragility.
 (3)Designate, on the basis of the criteria specified in paragraph (1), not less than six priority countries, organized with not fewer than three countries in each of the Core and Prevention categories described in paragraph (2) and not more than three countries in each geographic region, as defined by the Department of State.
 (4)Consider, when making designations pursuant to paragraph (3), designating multiple countries in the same region if the drivers of violence, instability, and fragility are transnational in that region.
 (e)Stakeholder consultationIn addition to the individuals specified in subsection (a), the initiative required under this section shall be developed in coordination with—
 (1)the United States Ambassador, the United States Agency for International Development Mission Director, the relevant Department of Defense Combatant Commander, and relevant interagency country teams in each applicable country; and
 (2)representatives of local civil society, national and local governance entities, international development organizations, relevant international donors, multilateral organizations, and relevant private, academic, and philanthropic entities, as appropriate.
 (f)Congressional consultationThe Secretary of State, the Administrator of the United States Agency for International Development, and the Secretary of Defense (or their respective designees), shall provide briefings to the appropriate congressional committees not later than—
 (1)45 days after the date of the enactment of this Act regarding the countries selected as priority countries for the initiative required under this section;
 (2)90 days after such date of enactment regarding progress on the individual priority country plans for the initiative; and
 (3)30 days after submission of the initiative regarding the implementation plans for the initiative. (g)Measuring violence, instability, and fragilityFor the purposes of implementing, monitoring, and evaluating the effectiveness of the individual country plans required under subsection (a), progress towards reducing and addressing the causes of violence, instability, and fragility shall be measured by indicators established for each priority country by relevant interagency country teams, through consultations with the stakeholders specified in paragraphs (1) and (2) of subsection (d). The indicators shall be based on the data described in subsection (c)(1)(A), as appropriate, and updated regularly to account for any improvements in the available indicators and to include indicators for additional priority areas, such as—
 (1)improving inclusive, transparent, and accountable power structures, including effective, legitimate, and resilient national and subnational institutions;
 (2)improving effective and respected conflict prevention, mitigation, management, and resolution mechanisms;
 (3)reducing levels of citizen support for violent extremism and adversarial armed groups; (4)ensuring strong foundations for political and economic inclusion, reconciliation, and other measures of democracy and governance, including plurality, nondiscrimination, human rights, rule of law, and equal access to justice;
 (5)addressing political, social, economic, and environmental vulnerabilities, grievances, and conflicts;
 (6)ensuring inclusive economic development and sound business environments; and (7)improving resilience to transnational stresses and shocks, including from organized crime and violent extremist organizations.
 5.Implementation and updates of priority country plansThe Secretary of State, the Administrator of the United States Agency for International Development, the Secretary of Defense, and the heads of other relevant Federal agencies and departments, along with relevant United States Ambassadors, United States Agency for International Development Mission Directors, Department of Defense Combatant Commanders, and other relevant individuals with responsibility over activities in each priority country designated pursuant to section 4 shall ensure that—
 (1)the Global Initiative to Reduce Fragility and Violence and individual priority country plans required under section 4 are implemented in each priority country designated pursuant to such section;
 (2)the initiative and individual priority country plans are used to guide United States policy at a senior level and incorporated into relevant strategies and plans across the United States Government and in each priority country;
 (3)resources for all relevant activities in each priority country are requested and utilized consistent with the initiative and individual priority country plans; and
 (4)the results of program monitoring and evaluation under the initiative and individual priority country plans are regularly reviewed and utilized to determine continuation, modification, or termination of future year programming, and regular and iterative policy and program adaptations are made to each plan.
			6.Biennial reports and congressional consultation
			(a)Biennial reports
 (1)In generalNot later than two years after the date of the enactment of this Act, and every two years thereafter until full implementation of the 10-year individual country plans required under section 4, the Secretary of State, the Administrator of the United States Agency for International Development, the Secretary of Defense, and the heads of other relevant Federal agencies and departments shall jointly submit to the appropriate congressional committees a report on progress made and lessons learned with respect to the Global Initiative to Reduce Fragility and Violence and each individual country plan required under section 4.
 (2)ElementsThe report required under paragraph (1) shall include the following elements: (A)Descriptions of steps taken to incorporate the initiative and individual country plans into relevant strategies and plans.
 (B)Detailed accountings of all funding received and obligated to implement each individual country plan during the past two years, as well as funding requested, planned, and projected for the following two years.
 (C)Descriptions of progress made towards the goals and objectives established for each individual country, including progress towards achieving the specific targets, metrics, and indicators described in section 4.
 (D)Descriptions of changes made to programs based on the results of monitoring and evaluation in accordance with sections 4 and 5.
 (b)Congressional consultationThe Secretary of State, the Administrator of the United States Agency for International Development, the Secretary of Defense, and the heads of other relevant Federal agencies and departments (or their respective designees) shall jointly consult with the appropriate congressional committees not less often than annually regarding progress made on the initiative and individual priority country plans required under section 4. The consultation requirement under this subsection shall terminate upon full implementation of the 10-year individual priority country plans required under such section.
			7.Assistance for the Global Initiative to Reduce Fragility and Violence
 (a)In generalNotwithstanding any other provision of law, including minimum funding requirements for funding directives, funds made available in any prior or future Act making appropriations for the Department of State, foreign operations, and related programs for priority countries designated under this Act may be made available to support the Global Initiative to Reduce Fragility and Violence and individual priority country plans described in this Act.
 (b)Consultation and notificationAny exercise of the authority under subsection (a) shall be subject to prior consultation with, and the regular notification procedures of, the appropriate congressional committees.
			8.GAO review
 (a)In generalNot later than 5 years after the date of the enactment of this Act, the Comptroller General of the United States shall conduct an independent review of all United States assistance activities in each priority country designated pursuant to section 4.
 (b)Matters To be includedThe review required under subsection (a) shall include— (1)an assessment of the extent to which United States Government activities in each priority country designated pursuant to section 4 are being implemented in accordance with the relevant individual country plan required under such section;
 (2)descriptions of the United States Government assistance activities that are being implemented in accordance with each individual priority country plan, including the role of each relevant Federal department or agency in each activity, the entities responsible for implementing each activity, and the funding level for each activity;
 (3)assessments of the processes and procedures for coordinating among and within each relevant United States Government department and agency when implementing each individual priority country plan;
 (4)assessments of the monitoring and evaluation efforts under each individual priority country plan, including assessments of the progress made and lessons learned with respect to each such plan, as well as any changes made to activities based on the results of such monitoring and evaluation; and
 (5)recommendations for changes necessary to better implement United States Government assistance activities in accordance with individual priority country plans, as well as recommendations for any changes to such plans.
 9.Appropriate congressional committees definedIn this Act, the term appropriate congressional committees means— (1)the Committee on Foreign Relations, the Committee on Armed Services, and the Committee on Appropriations of the Senate; and
 (2)the Committee on Foreign Affairs, the Committee on Armed Services, and the Committee on Appropriations of the House of Representatives.
			
